 122320 NLRB No. 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On October 5, 1995, Administrative Law Judge James L. Roseissued the attached decision. The General Counsel filed exceptions
and a supporting brief. The Respondent filed an answering brief. The
General Counsel filed a reply brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2We conclude that the Respondent™s proposal and insistence toimpasse on a broad unilateral right to subcontract was not unlawful
per se or under the totality of circumstances related to the bargaining
in this case. We note that the General Counsel specifically relied
only on the subcontracting proposal and on events preceding the par-
ties™ negotiations. We find that those preceding events, including
certain unfair labor practices, do not suffice to prove that the Re-
spondent engaged in bad-faith bargaining with respect to the manda-
tory bargaining subject of subcontracting unit work.1This matter was consolidated with Case 6ŒCAŒ26906. During thehearing, and over the objection of the General Counsel, I approved
a settlement of Case 6ŒCAŒ26906 between the Respondent and the
Union.2Presbyterian University Hospital, 298 NLRB 471 (1990), enfd.mem. 935 F.2d 1282 (3d Cir. 1991).Presbyterian University Hospital d/b/a University ofPittsburgh Medical Center and InternationalUnion, United Plant Guard Workers of Amer-
ica (UPGWA) and its Local 502. Case 6ŒCAŒ26407December 18, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDTRUESDALEThe issue in this case is whether the judge correctlyfound that the Respondent did not violate Section
8(a)(5) and (1) of the Act by bargaining to impasse
over a management-rights clause giving the Respond-
ent the unilateral right to subcontract bargaining unit
work.1The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and con-
clusions2and to adopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Suzanne C. McGinnis, Esq., for the General Counsel.Joel E. Cohen, Esq., of New York, New York, for the Re-spondent.DECISIONSTATEMENTOFTHE
CASEJAMESL. ROSE, Administrative Law Judge. This matterwas tried before me in Pittsburgh, Pennsylvania, on May 9,
1995, on the General Counsel™s complaint1which allegedthat during negotiations for a collective-bargaining agreement
with the Charging Party the Respondent insisted to impasse
on an overly broad clause relating to its right to subcontractbargaining unit work, and thereby violated Section 8(a)(5) ofthe National Labor Relations Act.The Respondent generally denied that it committed anyviolations of the Act.On the record as a whole, including my observation of thewitnesses, briefs, and arguments of counsel, I make the fol-
lowingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is a not-for-profit corporation engaged inthe operation of an acute care hospital providing medical
care at its facility at Pittsburgh, Pennsylvania. In the course
of this enterprise, the Respondent annually derives gross rev-
enues in excess of $200,000 and annually receives goods,
products, and materials valued in excess of $50,000 directly
from points outside the Commonwealth of Pennsylvania. I
therefore conclude that the Respondent is an employer en-
gaged in interstate commerce within the meaning of Section
2(6) and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
International Union, United Plant Guard Workers of Amer-ica (UPGWA) (the Union) and its Local 502 are admitted to
be, and I find are, labor organizations within the meaning of
Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsOn November 27, 1989, the Union was certified as the ex-clusive bargaining representative in a unit of the Respond-
ent™s security guards. Following a challenge of the unit by
the Respondent in a refusal-to-bargain matter,2the partiesmet 20 times between January 10, 1992, and May 19, 1994,
to negotiate a collective-bargaining agreement. During the
course of these negotiations, the Respondent submitted four
proposals, and, according to the testimony of Kerry C.
Lacey, the Union™s chief spokesman, the Respondent
changed its position on most items. Indeed, the parties
agreed to about ‚‚95 percent™™ of a contract according to
Local 502 President Joseph Durbin. The one item on which
the Respondent made no movement concerned language in
its proposed ‚‚management rights™™ clause relating to subcon-
tracting; however, the Respondent did make proposals on a
severance package and bargained about seniority, both of
which relate to the effects of subcontracting.In its proposal on management rights, the Respondent enu-merated ‚‚sole and exclusive functions, rights and respon-
sibilities of management™™ including, but not by way of limi-
tation, the right ‚‚to discontinue, transfer, subcontract, or out-
source any or all of its Hospital operations.™™The General Counsel alleges that insisting to impasse onsuch a broad subcontracting clause is a per se violation of
Section 8(a)(5) of the Act. In the alternative, the General
Counsel alleges that adamant insistence on such a clause
proves that the Respondent entered into negotiations with aVerDate 11-SEP-9809:06 Feb 28, 2002Jkt 000000PO 00000Frm 00001Fmt 0610Sfmt 0610D:\WORK\NLRB\320-30ayoungPsN: ayoung
 123UNIVERSITY OF PITTSBURGH MEDICAL CENTER3If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.predetermination not to reach an agreement, and thus vio-lated Section 8(a)(5).B. Analysis and Concluding FindingsThe parties had 20 meetings (perhaps 25) and there wasmovement on most items in dispute, including seniority. In-
deed the only proposal on which the Respondent maintained
an adamant position is the ‚‚management rights™™ clause, and
specifically the language on subcontracting quoted above.
The question then is whether insistence on such language is
itself violative of the Act, or proves an unlawful intent not
to reach an agreement. I conclude it does neither.It is fundamental that the Act requires only that the partiesbargain in good faith. Section 8(d) states they may not be
compelled to accept any particular proposal, nor may the
Board write contract proposals for the parties. H.K. Porter
Co. v. NLRB, 397 U.S. 99 (1970). In reversing the adminis-trative law judge™s finding of bad-faith bargaining in 88Transit Lines, 300 NLRB 177 (1990), the Board stated at178:Because, under Section 8(d) of the Act, the Board isconstrained from making findings that would effectively
compel a party to agree to particular proposals or make
particular concessions, a fortiori, we risk running afoul
of Section 8(d) if we predicate a finding of bad faith
on a party™s refusal to agree to the exact language of
the other party™s proposals. Indeed, a major function of
the bargaining process is reaching common ground that
represents modifications of language contained in par-
ties™ initial proposals.Of course, if a party is so adamant concerning itsown initial positions on a number of significant manda-tory subjects, we may properly find bad faith evinced
by its ‚‚take-it-or-leave-it™™ approach to bargaining. Fur-
thermore, there may be cases in which the substance of
a party™s bargaining position is so unreasonable as to
provide some evidence of a bad-faith intent to frustrate
agreement. [Emphasis added.] [Citations omitted.]Counsel for the General Counsel has cited a number ofcases in support of her position, but none which hold that
instance by a party on a particular contract clause is evidence
of bad faith. Thus in Hydrotherm, Inc., 302 NLRB 990(1991), the Board noted that it was the employer™s overall
conduct and not the substance of any one clause insisted on
which proved its bad faith. There, in addition to a broad
management-rights clause, the employer demanded otherconcessions, including restrictive no-strike and arbitrationclauses, agreement to which would have left the union in a
worse position than having no contract. Such matters are ab-sent here.Here the parties agreed to virtually all the contract exceptthe management-rights clause, and specifically the subcon-
tracting provision. They agreed to no-strike and arbitration
clauses; and they agreed to some aspects, at least, of the ef-
fects should the Respondent subcontract.Thus, I conclude the facts here are closer to Coastal Elec-tric Cooperative, 311 NLRB 1126 (1993); and Holiday InnDowntown-New Haven, 300 NLRB 774 (1990). In CoastalElectric, the parties were at impasse on certain core issues,including the employer™s management-rights proposal. The
Board found hard bargaining, but not bad faith, noting ‚‚that
insistence on a broad management-rights clause is not itself
inherently unlawful or evidence of bad faith.™™ 311 NLRB at
1127.In Civic Motor Inns, the parties reached an impasse in ne-gotiations when the union refused to accept the company™s
proposal on subcontracting and the company refused to alter
its proposal; inter alia, the General Counsel alleged that the
respondent™s insistence on the union™s acceptance of its sub-
contracting proposal was violative of Section 8(a)(5). The
judge dismissed this allegation and neither the General Coun-
sel nor the Charging Party took exceptions. There is nothing
the Board™s decision there which would indicate that an em-
ployer may not insist to impasse on subcontracting language
of the type in issue here.No doubt bargaining on effects of subcontracting is re-quired. However, the Respondent in fact made proposals re-
garding the effects of subcontracting. In any event, the only
issue here is whether an employer can insist to impasse on
a subcontracting clause, where there is no evidence of bad
faith in negotiations. I conclude the Respondent may and
therefore, I conclude that the complaint should be dismissed.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe complaint is dismissed.VerDate 11-SEP-9809:06 Feb 28, 2002Jkt 000000PO 00000Frm 00002Fmt 0610Sfmt 0610D:\WORK\NLRB\320-30ayoungPsN: ayoung
